DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on November 5th, 2021 in response to the Final Office Action mailed on May 6th, 2021.  Per Applicant's response, Claims 78 & 86 have been amended, while Claims 21-77 have been cancelled.  Claims 1-20, 82, & 85 remain cancelled due to prior amendments.  All other claims have been left in their previously-presented form.  Consequently, Claims 78-81, 83-84, & 86-102 now remain pending.  The Examiner has carefully considered each of Applicant’s amendments and arguments, and they will be addressed below.
	
Response to Arguments
Applicant's arguments filed November 5th, 2021 have been fully considered but they are not persuasive. The examiner’s responses can be seen below.

In regards to Applicant’s argument that “Stiles also fails to teach or suggest a drive assembly including a controller for driving the motor and an interface module that has second electrical components and a display such that the interface module (including the second electrical components and display thereof) is selectively positionable among a plurality of positions with respect to the drive assembly (including the controller thereof)”, the Examiner must respectfully disagree.  In this regard, Applicant initially argues that Stiles’ drive assembly/controller 30 does not include a controller for driving the motor.  Respectfully, this argument is not well taken.  Figure 1 clearly shows that the drive module/controller 30 includes a VSD 32 (i.e. controller) and paragraph 31 clearly states that the controller 30 includes a variable speed drive that provides for the infinitely variable control of the motor In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the Examiner has already admitted that Stiles does not disclose that the user interface 31 is removable and selectively positionable in a plurality of positions so as to be removably installed with respect with respect to the mount. This deficiency is precisely why Yau was applied in the combination. As such, Applicant’s argument in this regard is rendered essentially moot as it relates to the proposed combination at hand.  

In regards to Applicant’s argument that “Stiles fails to teach or suggest that the controller 30 including user interface 31 are selectively positionable, let alone that the user interface 31 is independently selectively positionable with respect to a drive assembly including a controller.  In this regard, Applicant respectfully submits that FIGS. 1 and 6 of Stiles do not illustrate the foregoing - these figures merely show the various components and interconnections, e.g., that the variable speed pumping system 10 includes a controller 30 and a user interface 31 that are connected or communicate in some fashion. First, contrary to the assertion of the Office Action, p. 3, element 30 is not a housing, but instead is a controller 30 -- Stiles does not refer to element 30 as a housing, but instead consistently refers to it as a controller. Second, "FIG. 1 is a block diagram" (Stiles,   [0014]) that does not necessarily illustrate housings or physical enclosures, but instead utilizes blocks to represent the components of the variable speed pumping system 10 and lines to illustrate connections (such as connection line 36). See, e.g., Stiles,   [0014] ("Such a sensor arrangement 34 would be operatively connected 36 to the controller 30 to provide the sensory information thereto.") This is further supported by FIGS. 6 and 8, which appear to show the controller 30 and user interface 31 as part of the same unit”, the Examiner must respectfully disagree.  Applicant initially argues that Stiles fails to disclose that “controller 30 including user interface 31 are selectively positionable, let alone that the user interface 31 is independently selectively positionable with respect to a drive assembly including a controller”.  This argument is not well taken.  In this regard, Applicant appears to be arguing both 1) features that are not claimed and 2) against the references individually without regard to the proposed combination at hand.  Regarding point 1, Applicant’s claims do not require a controller including a user interface to be selectively positionable with respect to a drive assembly including a controller, rendering this argument moot.  Regarding point 2, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the Examiner has already admitted that Stiles does not disclose that the user interface 31 is removable and selectively positionable in a plurality of positions so as to be removably installed with respect with respect to the mount. This deficiency is precisely why Yau was applied in the combination. As such, Applicant’s argument in this regard is rendered essentially moot as it relates to the proposed combination at hand.  Applicant goes on to argue that “element 30 is not a housing, but instead is a controller 30 -- Stiles does not refer to element 30 as a housing, but instead consistently refers to it as a controller”.  This argument is also not well taken.  Figure 8 of Stiles clearly shows the external housing of the drive assembly/controller 30.  Whether Stiles directly addresses the housing by name or not is inconsequential; Stiles clearly shows the housing in Figures 6 & 8.  Finally, Applicant appear to show the controller 30 and user interface 31 as part of the same unit”.  This argument is not well taken either.  Paragraphs 31-33 of Stiles make clear that the drive assembly/controller 30 and the user interface 31, although operatively connected to one another, are separate elements that electrically interact with one another to control the operation of the pump motor.  Given all of these facts, Applicant’s arguments are not persuasive.

In regards to Applicant’s argument that “the disclosure of Yau is limited to a two-position PDA 40 and thus fails to teach or suggest the specifically claimed configuration of independent Claim 78 that requires an interface module that is selectively positionable among a plurality of positions with respect to a drive assembly including a controller for driving a motor, and fails to cure the deficiencies of Stiles. 
Moreover, even if one were to combine the teachings of Yau relating to a two-position PDA 40 with Stiles they would not arrive at the claimed invention as the references do not teach or suggest an interface module that is selectively positionable with respect to a drive assembly having a controller for driving a motor, and such would not be obvious. Indeed, even if the "teaching of an adjustably mounted interface module" from Yau were applied to Stiles, it does not necessarily follow that such an "adjustably mounted interface module" would be adjustably mountable to a drive assembly having a controller for driving a motor, e.g., that it is adjustable separate from a controller for driving a motor, nor would such be obvious”, the Examiner must respectfully disagree.  Applicant ultimately argues that Yau’s disclosure is limited to a two-position PDA, and thus, fails to teach the recite the drive assembly, controller, and motor of Claim 78.  Respectfully, this argument is not well taken.  As noted in the previous office action, Applicant appears to be arguing against the references individually without regard to the proposed combination at hand.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & 

In regards to Applicant’s argument that “Stiles does not teach or suggest separability of the controller 30 and the user interface 31, as opposed to the components being a single unit that would be adjustably mounted together, for example. To impart this functionality would require reading disclosure into the reference itself, and would be unsupportable. See, e.g., In re Zurko, 258 F.3d 1379 (Fed. Cir. 2001)”, the Examiner must respectfully disagree.  Applicant appears to be arguing against the references individually without regard to the proposed combination at hand.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the Examiner has already admitted that Stiles does not disclose that the user interface 31 is removable and selectively positionable in a plurality of positions so as to be removably installed with respect with respect to the mount. This deficiency is precisely why Yau was applied in the combination. As such, Applicant’s argument towards Stiles deficiency without regard to the proposed combination at hand is rendered essentially moot.  
MasterTemp fails to teach or suggest the specifically claimed configuration of independent Claim 78 that requires an interface module that is selectively positionable among a plurality of positions with respect to a drive assembly including a controller for driving a motor, and fails to cure the deficiencies of Stiles.  Moreover, even if one were to combine the teachings of MasterTemp relating to a three-position rotatable control panel with Stiles, as proposed by the Office Action, they would not arrive at the claimed invention at least because the references do not teach or suggest an interface module that is selectively positionable with respect to a drive assembly having a controller for driving a motor, and such would not be obvious. Indeed, the Office Action asserts that "it is only this adjustability teachings that is applied to Stiles from MasterTemp" (Office Action, p. 5), but even if the "teaching of an adjustably mounted interface module" from MasterTemp were applied to Stiles, it does not necessarily follow that such an "adjustably mounted interface module" would be adjustably mountable to a drive assembly having a controller for driving a motor, e.g., that it is adjustable separate from a controller for driving a motor, nor would such be obvious.  In this regard, Stiles does not teach or suggest separability of the controller 30 and the user interface 31, as opposed to the components being a single unit that would be adjustably mounted together, for example, and MasterTemp is similarly deficient. In particular, MasterTemp refers to the repositionable top panel as a "control panel" or containing a "control panel assembly" (e.g., stating "CONTROL PANEL INDEXING," "FIGURE 9: Indexing Control Panel," and "[t]he heater control panel assembly located on the top panel can be rotated to any of three positions...."), and states that the "control board cannot be located on the same side as the exhaust" when the control panel is repositioned. Id. (emphasis added). Thus, it is evident that all electronics of the top panel, including the control board, would be repositioned along with the top panel when it is moved from one of the three positions to another, and Stiles would be imbued with this deficiency if the "adjustably mounted interface" disclosure of MasterTemp were to be combined therewith. See MPEP 2141.02(V) ("A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.") (citing W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984))”, the Examiner must respectfully disagree.  Applicant ultimately argues that MasterTemp does not cure the deficiency of Stiles because even if the "teaching of an adjustably mounted interface module" from MasterTemp were applied to Stiles, it does not necessarily follow that such an "adjustably mounted interface module" would be adjustably mountable to a drive assembly having a controller for driving a motor, e.g., that it is adjustable separate from a controller for driving a motor, nor would such be obvious.  Respectfully, this assertion is simply incorrect.  As noted in the previous office action, Stiles clearly discloses the pump, motor, drive assembly/controller, and user interface recited in Claim 78.  Stiles merely lacks a teaching that his screw connection between the drive assembly/controller 30 and the user interface 31 can be removed to allow repositioning thereof.  This is precisely why MasterTemp was applied to the combination.  MasterTemp has not been applied for teaching any of the previous noted structures, but instead, is only utilized for teaching the idea of screw-mounting an interface module to provide a removable/repositionable connection that allows for multiple distinct positions of the user interface.  Given that Stiles already discloses a drive assembly/controller 30 having a controller/VSD 32, the combination would, in fact, result in a user interface that is removable and repositionable relative to a drive assembly 30 (and the associated VSD controller 32), as claimed.  Therefore, Applicant’s arguments in this regard are not persuasive.  Applicant goes on to argue that in MasterTemp, “it is evident that all electronics of the top panel, including the control board, would be repositioned along with the top panel when it is moved from one of the three positions to another, and Stiles would be imbued with this deficiency if the "adjustably mounted interface" disclosure of MasterTemp were to be combined therewith”.  Respectfully, Applicant appears to have misinterpreted the disclosures of MasterTemp, as well as the proposed combination at hand.  In this case, MasterTemp states that the top panel (“Top panel” in Fig. 9) can be rotated to any of three positions for convenient 

In regards to Applicant’s argument that “the Office Action asserts that MasterTemp is applied for its rotatable control panel (Office Action, p. 6), but even if the teaching of a rotatable control panel from MasterTemp were applied to Dister, it does not necessarily follow that such a rotatable control panel would be adjustably mountable to a drive assembly having a controller for driving a motor, e.g., that it is adjustable separate from a controller for driving a motor, nor would such be obvious.   In this regard, as previously noted, MasterTemp refers to the repositionable top panel as a "control panel" or containing a "control panel assembly" (e.g., stating "CONTROL PANEL INDEXING," "FIGURE 9: Indexing Control Panel," and "[t]he heater control panel assembly located on the top panel can be rotated to any of three positions...."), and states that the "control board cannot be located on the same side as the exhaust" when the control panel is repositioned. Id. (emphasis added). Thus, it is evident that all electronics of the top panel, including the control board, would be repositioned along with the top panel when it is moved from one of the three positions to another, and Dister would be imbued with this deficiency if the three-position rotatable control panel disclosure of MasterTemp were to be combined therewith. See MPEP 2141.02(VI) ("A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.") (citing W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)). Ultimately, in order to establish a prima facie case of obviousness all claim limitations and the claimed invention as a whole must be considered -- the claims cannot be evaluated on a part-by-part basis. See, e.g., MPEP §§ 2141.02 and 2141.02(V). Thus, it is not sufficient that MasterTemp suggests an "adjustably mounted interface module" as independent Claim 78 requires an "interface module, including said second electrical components and said display with user input means for selecting an operating parameter of the motor, [that is] selectively positionable among a plurality of positions with respect to said drive assembly including the controller" for driving a motor”, the Examiner must respectfully disagree.  Applicant essentially argues the same points here as were argued previously regarding the Stiles-MasterTemp combination, and the Examiner would reiterate the same points noted above.  Primarily, Dister clearly discloses the pump, motor, drive assembly/controller, and user interface recited in Claim 78.  Dister merely lacks a teaching of a removable/repositionable connection located between the drive assembly/controller (12-15) and the user interface (22) to allow repositioning thereof.  This is precisely why MasterTemp was applied to the combination.  MasterTemp has not been applied for teaching any of the previous noted structures, but instead, is only utilized for teaching the idea of screw-mounting an interface module to provide a removable/repositionable connection that allows for multiple distinct positions of the user interface.  Given that Dister already discloses a drive assembly having a controller 12, the combination would, in fact, result in a user interface 22 that is removable and repositionable it is evident that all electronics of the top panel, including the control board, would be repositioned along with the top panel when it is moved from one of the three positions to another, and Dister would be imbued with this deficiency if the "adjustably mounted interface" disclosure of MasterTemp were to be combined therewith”.  Respectfully, Applicant appears to have misinterpreted the disclosures of MasterTemp, as well as the proposed combination at hand.  In this case, MasterTemp states that the top panel (“Top panel” in Fig. 9) can be rotated to any of three positions for convenient access to the control panel mounted thereon.  MasterTemp then clarifies that the control board (i.e. the user interface, in this instance) cannot be located on the same side as the exhaust, thus clarifying why only three positions are available to the user.  Therefore, these disclosures do not impart any deficiencies to Dister (as argued by Applicant), but instead, actually bolster the proposed combination.  As noted in the previous office action, the proposed combination suggests to modify Dister by allowing user interface 22 to be screw-connected to the drive assembly (12-15) so as to be able to be removed therefrom and rotated to another position to allow for easier user access.  The Examiner reiterates that the whether or not all of MasterTemp’s electronics are located in the top panel alone is irrelevant to the proposed combination, as such electronic structures are not being imported to (nor are they required for) combination with Dister.  It is merely MasterTemp’s removable screw connection and rotatable/reversible interface positioning that has been applied to Dister’s pump assembly.  Given these facts, the Examiner respectfully maintains that the Dister-MasterTemp combination clearly results in Applicant’s recited invention, and as such, Applicant’s arguments are not persuasive.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 78-81, 84, 86, 88-91, 93-96, & 99-102 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0154319 to Stiles, Jr. et al. in view of US 7,618,065 to Yau.

    PNG
    media_image1.png
    627
    704
    media_image1.png
    Greyscale
        
    PNG
    media_image2.png
    517
    703
    media_image2.png
    Greyscale

	In regards to independent Claim 78, and with particular reference to Figures 1, 6, & 8, Stiles, Jr. et al. (Stiles hereinafter) discloses:

(78)	A variable speed pumping system (Fig. 1), comprising: a pumping assembly (12, 30, 31) including at least a pump (16), a motor (24), and a drive assembly (30-32), said pumping assembly providing a mount (the rectangular recess that receives user interface 31, as shown in Fig. 8), said drive assembly including an enclosure (30) that contains first electrical components including a controller for driving the motor (Stiles discloses a “variable speed drive 32” (i.e. controller) within the enclosure; para. 31; Figs. 1 & 8), said drive assembly further including an interface module (31) that contains second electrical components (interface module 31 implicitly includes internal circuitry for the keypad 40 and display 42) and has a display (42) with user input means (40) for selecting an operating parameter of the motor (para. 33)……and a heat sink (labeled by the Examiner in Fig. 8 for clarity) configured to dissipate heat from said drive assembly having the selectively positionable interface module including the display with user input means.


    PNG
    media_image3.png
    642
    692
    media_image3.png
    Greyscale

However, such a feature is known in the art of electronic user interfaces, as shown by Yau (Fig. 1 above).  In particular, Yau discloses a mount assembly (10, 11) having a mount/recess (11) upon which a PDA 40 (i.e. an interface module having a display and user input means) is removably mounted, wherein the interface module 40 (including the display and user input means) is selectively positionable among a plurality of positions so as to allow the interface module to be removably installed with respect to said mount (col. 4, line 22 – col. 5, line 2).  In these disclosures, Yau specifically discloses detachably mounting the user interface 40 to the mount 11 via spring-biased connectors 20 so as to allow the user two different positions (“can also be reversed (e.g. a 180 degrees reverse) for performing other functions”; col. 5, lines 1-2).  As such, Yau clearly discloses the known desire to allow a user interface module to be detachably mounted in a plurality of positions in order to allow optimal use of the user interface module depending on the functions needed.  Therefore, to one of ordinary skill desiring a more versatile user interface module, it would have been obvious to utilize the techniques disclosed in Yau in combination with those seen in Stiles in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stile’s user interface 31 and corresponding mount/drive assembly 30 to utilize the spring biased electrical connection (20; see also Fig. 2B) and associated interface module slots (41) in order to obtain predictable results; those results being a simplistic, detachable, and reversible mounting arrangement for Stiles’ user interface 31 that greatly improves system versatility and functionality.  With such a combination, Stiles’ user interface 31 would now be removable and repositionable among a plurality of positions (i.e. two positions, as taught in Yau) with respect to the drive assembly (30), which includes the controller 32, as noted above.

In regards to Claim 79, Stiles’ drive assembly includes said heat sink (Fig. 8).
In regards to Claim 80, a bottom of Stiles’ drive assembly includes said heat sink (Fig. 8).
In regards to Claim 81, Stiles’ drive assembly is situated on top of the motor (Fig. 6).
In regards to Claim 84, Stiles as modified by Yau discloses an electrical cable configured to connect the second electrical components contained by the interface module to the electrical components contained by said enclosure of the drive assembly (this would result from the combination, via the electrical cables (Fig. 2B) from Yau).
Claim 86, Stiles’ first electrical components includes the controller (i.e. the variable speed drive 32, as discussed for Claim 78 above), and the interface module (31) receives information from the controller (discussed within para. 33 of Stiles).
In regards to Claim 88, Stiles as modified by Yau discloses a locking system (the spring loaded connector system 20 from Yau; see Figs. 1-2B & 5A-5B), wherein said interface module is selectively positionable between said plurality of positions with said locking system being configured to fasten the interface module to the mount in at least one of said plurality of positions (col. 3, lines 17-40; col. 4, lines 22-32).
In regards to Claim 89, Stiles as modified by Yau discloses that the interface module is selectively positionable between said plurality of positions with said locking system being configured to fasten the interface module to the mount in at least two of said plurality of positions (col. 3, lines 17-40; col. 4, lines 22-32; col. 4, line 63 – col. 5, line 2).
In regards to Claim 90, Stiles as modified by Yau discloses that the locking system includes at least a pair of apertures (i.e. interface slots 41 and mount slots 121) and a fastener (spring-loaded connectors 20; Figs. 1 & 5A-5B).
In regards to Claim 91, Stiles as modified by Yau discloses that the at least a pair of apertures includes an interface aperture (41) formed in said interface module and a mount aperture (121) formed in said mount, and wherein said fastener (20) is configured to extend through said interface aperture and said mount aperture to fasten the interface module to the mount when the interface module is in any of said plurality of positions on said mount (see Figs. 1 & 5A-5B of Yau; col. 3, lines 17-40; col. 4, lines 22-32; col. 4, line 63 – col. 5, line 2).
In regards to Claim 93, Stiles as modified by Yau discloses that the interface module includes at least a part of the locking system (i.e. the interface slots 41, as taught in Yau), and the mount includes at least a part of the locking system (i.e. the mount slots 121, as taught in Yau).
Claim 94, Stiles as modified by Yau discloses that the locking system includes a plurality of interface apertures (three interface slots 41 are disclosed in Yau) of the interface module and a plurality of mount apertures (three mount slots 121 are disclosed in Yau) of the mount, and wherein at least one of the plurality of interface apertures is aligned with one of the plurality of mount apertures when the interface module is in each of said plurality of positions (see Figs. 1 & 5A-5B; col. 3, lines 17-40; col. 4, lines 22-32; col. 4, line 63 – col. 5, line 2).
In regards to Claim 95, Stiles as modified by Yau discloses that the locking system includes a fastener (spring-loaded connector 20; Figs. 5A-5B), and the fastener (20) is configured to extend through the at least one interface aperture (41) and the mount aperture (121) that are aligned when the interface module is in each of said plurality of positions (see Figs. 1 & 5A-5B; col. 3, lines 17-40; col. 4, lines 22-32; col. 4, line 63 – col. 5, line 2).
In regards to Claim 96, Stiles as modified by Yau discloses that the mount includes a plurality of mount apertures (121) that include adjacent pairs of apertures (as shown in Fig. 1, Yau discloses three spaced pairs of mount apertures), one of said adjacent pairs of said plurality of mount apertures is positioned generally equidistant from another of said adjacent pairs of said plurality of mount apertures (apparent in Fig. 1), and wherein the locking system includes the plurality of mount apertures (as clearly disclosed in Yau).
In regards to Claim 99, Stiles as modified by Yau discloses that one end of said interface module is positionable on one end of said mount and an opposite end of said interface module is positionable on an opposite end of said mount in one of said plurality of positions, and wherein said one end of said interface module is positionable on said opposite end of said mount and said opposite end of said interface module is positionable on said one end of said mount in another of said plurality of positions (this would result from the combination, wherein Yau specifically discloses two 180-degree-spaced mounting positions for the user interface module).
Claim 100, Stiles discloses that a top of a housing (i.e. the top wall) of the drive assembly (30-32) serves as the mount (this is apparent in Fig. 8 of Stiles, where the mount/recess is formed on the top face of the drive assembly).
In regards to Claim 101, Stiles discloses that the mount is provided as a surface (i.e. a recess).
In regards to Claim 102, Stiles discloses that the drive assembly (30-32) includes at least one of said heat sink and said interface module (this is apparent in Fig. 8; both are included in the drive assembly 30-32).

Claims 78-81, 86, 88-98, & 100-102 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0154319 to Stiles, Jr. et al. in view of MasterTemp Installation and User’s Guide (attached herein; “MasterTemp” hereinafter).

    PNG
    media_image1.png
    627
    704
    media_image1.png
    Greyscale
        
    PNG
    media_image4.png
    517
    703
    media_image4.png
    Greyscale

	In regards to independent Claim 78, and with particular reference to Figures 1, 6, & 8, Stiles, Jr. et al. (Stiles hereinafter) discloses:

(78)	A variable speed pumping system (Fig. 1), comprising: a pumping assembly (12, 30, 31) including at least a pump (16), a motor (24), and a drive assembly (30-32), said pumping assembly providing a mount (the rectangular recess that receives user interface 31, as shown in variable speed drive 32” (i.e. controller) within the enclosure; para. 31; Figs. 1 & 8), said drive assembly further including an interface module (31) that contains second electrical components (interface module 31 implicitly includes internal circuitry for the keypad 40 and display 42) and has a display (42) with user input means (40) for selecting an operating parameter of the motor (para. 33)……and a heat sink (labeled by the Examiner in Fig. 8 for clarity) configured to dissipate heat from said drive assembly having the selectively positionable interface module including the display with user input means.

Although Stiles clearly discloses the majority of Applicant’s recited invention, he does not further disclose that the interface module 31 is selectively positionable among a plurality of positions so as to allow the interface module to be removably installed with respect to said mount (although removal of the interface module 31 is implicit due to the four corner fasteners (labeled by the Examiner in Figure 8 for clarity), Stiles does not specifically detail removal and/or repositioning of the interface module 31 relative to the mounting surface).

    PNG
    media_image5.png
    411
    529
    media_image5.png
    Greyscale

Top panel” seen in Fig. 9 and the associated/attached “control panel” seen in Figure 6) is removably mounted (via “four corner screws”), wherein the interface module is selectively positionable among a plurality of positions so as to allow the interface module to be removably installed with respect to said mount (see “Control Panel Indexing” described on page 10; three different mounting positions are disclosed).  In these disclosures, MasterTemp specifically discloses detachably mounting the user interface top panel to the top square mounting surface via four corner screws so as to allow the user interface to be detachably mounted in three different positions to allow for convenient access to the control panel.  As such, MasterTemp clearly discloses the known desire to allow a user interface module to be detachably mounted in a plurality of positions in order to allow for optimal user convenience.  Therefore, to one of ordinary skill desiring a more versatile user interface module, it would have been obvious to utilize the techniques disclosed in MasterTemp in combination with those seen in Stiles in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stile’s user interface 31 and corresponding mount/drive assembly 30 to utilize the connection assembly from MasterTemp in order to obtain predictable results; those results being a simplistic, detachable mounting arrangement for Stiles’ user interface 31 that greatly improves system mounting versatility.  With such a combination, Stiles’ user interface 31 would now be removable and repositionable among a plurality of positions (i.e. three positions, as taught in MasterTemp) with respect to the drive assembly (30), which includes the controller 32, as noted above.

In regards to Claim 79, Stiles’ drive assembly includes said heat sink (Fig. 8).
In regards to Claim 80, a bottom of Stiles’ drive assembly includes said heat sink (Fig. 8).
Claim 81, Stiles’ drive assembly is situated on top of the motor (Fig. 6).
In regards to Claim 86, Stiles’ user interface (31) receives information from the controller (discussed within para. 33).
In regards to Claim 88, Stiles as modified by MasterTemp discloses a locking system (the screw-based locking system from MasterTemp), wherein said interface module is selectively positionable between said plurality of positions (MasterTemp discloses three positions) with said locking system being configured to fasten the interface module to the mount in at least one of said plurality of positions (this is clearly disclosed in MasterTemp within the “Control Panel Indexing” section on page 10).
In regards to Claim 89, Stiles as modified by MasterTemp discloses that the interface module is selectively positionable between said plurality of positions with said locking system being configured to fasten the interface module to the mount in at least two of said plurality of positions (this is clearly disclosed in MasterTemp within the “Control Panel Indexing” section on page 10).
In regards to Claim 90, Stiles as modified by MasterTemp discloses that the locking system includes at least a pair of apertures (MasterTemp discloses four pairs of corner apertures) and a fastener (MasterTemp discloses four corner screws).
In regards to Claim 91, Stiles as modified by MasterTemp discloses that the pair of apertures includes an interface aperture formed in said interface module and a mount aperture formed in said mount, and wherein said fastener is configured to extend through said interface aperture and said mount aperture to fasten the interface module to the mount when the interface module is in any of said plurality of positions on said mount (see “Control Panel Indexing” on page 10 of MasterTemp).
In regards to Claim 92, Stiles as modified by MasterTemp discloses the fastener is a screw (“four corner screws” disclosed in MasterTemp).
In regards to Claim 93, Stiles as modified by MasterTemp discloses that the interface module includes at least a part of the locking system (i.e. the interface panel holes, as taught in MasterTemp), 
In regards to Claim 94, Stiles as modified by MasterTemp discloses that the locking system includes a plurality of interface apertures (four interface holes are disclosed in MasterTemp) of the interface module and a plurality of mount apertures (four mount holes are disclosed in MasterTemp) of the mount, and wherein at least one of the plurality of interface apertures is aligned with one of the plurality of mount apertures when the interface module is in each of said plurality of positions (this is clearly disclosed in MasterTemp within the “Control Panel Indexing” section on page 10).
In regards to Claim 95, Stiles as modified by MasterTemp discloses that the locking system includes a fastener (“four corner screws” from MasterTemp), and the fastener is configured to extend through the at least one interface aperture and the mount aperture that are aligned when the interface module is in each of said plurality of positions (this is clearly disclosed in MasterTemp within the “Control Panel Indexing” section on page 10).
In regards to Claim 96, Stiles as modified by MasterTemp discloses that the mount includes a plurality of mount apertures (four mount holes are disclosed in MasterTemp) that include adjacent pairs of apertures (MasterTemp includes two spaced pairs of mount apertures arranged in a square, as seen in Figure 9), one of said adjacent pairs of said plurality of mount apertures is positioned generally equidistant from another of said adjacent pairs of said plurality of mount apertures (apparent in Fig. 9), and wherein the locking system includes the plurality of mount apertures (as clearly disclosed in MasterTemp).
In regards to Claim 97, Stiles as modified by MasterTemp discloses that the mount includes a plurality of mount apertures (MasterTemp discloses 4 mount apertures arranged in a square) that include a first mount aperture, a second mount aperture, a third mount aperture, and a fourth mount aperture, the first mount aperture being spaced a first predetermined distance from the second mount 
In regards to Claim 98, Stiles as modified by MasterTemp discloses that the interface module includes a plurality of interface apertures (MasterTemp discloses 4 interface apertures arranged in a square) that include a first interface aperture and a second interface aperture, the first interface aperture being spaced substantially a second predetermined distance from a center point of the interface module, the second interface aperture being spaced substantially the second predetermined distance from the center point of the interface module, and wherein the locking system includes the plurality of interface apertures (this is clear from the square arrangement shown in Figure 9 of MasterTemp).
In regards to Claim 100, Stiles discloses that a top of a housing (i.e. the top wall) of the drive assembly (30-32) serves as the mount (this is apparent in Fig. 8 of Stiles, where the mount/recess is formed on the top face of the drive assembly).
In regards to Claim 101, Stiles discloses that the mount is provided as a surface (i.e. a recess).
In regards to Claim 102, Stiles discloses that the drive assembly (30-32) includes at least one of said heat sink and said interface module (this is apparent in Fig. 8; both are included in the drive assembly 30-32).

Claims 78-81, 86-98, & 101-102 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,027,938 to Dister in view of MasterTemp Installation and User’s Guide (attached herein; “MasterTemp” hereinafter).

    PNG
    media_image6.png
    654
    748
    media_image6.png
    Greyscale
             
    PNG
    media_image7.png
    434
    399
    media_image7.png
    Greyscale

	In regards to independent Claim 78, and with particular reference to Figures 1 & 2B shown immediately above, Dister discloses:

(78)	A variable speed pumping system (Fig. 1), comprising: a pumping assembly (11-15, 22, 33) including at least a pump (33), a motor (11), and a drive assembly (12-15, 22), said pumping assembly providing a mount (14; see Fig. 2B), said drive assembly including an enclosure (13) that contains first electrical components (12) including a controller for driving the motor (Dister discloses that first electrical components 12 are a printed circuit board-based controller; “machine diagnostic module…which collects data relating to the operation of the machine 11”; see also the circuit boards 60-62 in Fig. 6), said drive assembly further including an interface module (22) that contains second electrical components (interface module 22 implicitly includes internal circuitry for the keypad and display) and has a display with user input means (both are 

Although Dister clearly discloses the majority of Applicant’s recited invention, he does not further disclose that the interface module 22 is selectively positionable among a plurality of positions so as to allow the interface module to be removably installed with respect to said mount (although removal of the interface module 22 is implicit, Dister does not specifically detail removal and/or repositioning of the interface module 22 relative to the mounting surface).

    PNG
    media_image5.png
    411
    529
    media_image5.png
    Greyscale

However, such a feature is known in the art of electronic user interfaces, as shown by MasterTemp (Fig. 9 above).  In particular, MasterTemp discloses a mount assembly comprised of four side access panels having a mount (i.e. top square surface) upon which a user interface panel (“control panel”, best seen best in Figure 6) is removably mounted (via “four corner screws”), wherein the interface module is selectively positionable among a plurality of positions so as to allow the interface module to be removably installed with respect to said mount (“Control Panel Indexing” described on three different positions to allow for convenient access to the control panel.  As such, MasterTemp clearly discloses the known desire to allow a user interface module to be detachably mounted in a plurality of positions in order to allow for optimal user convenience.  Therefore, to one of ordinary skill desiring a more versatile user interface module, it would have been obvious to utilize the techniques disclosed in MasterTemp in combination with those seen in Dister in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dister’s interface module (22) to utilize the adjustable screw-based connection assembly from MasterTemp (i.e. using a screw-assembled mounting panel for mounting the interface module 22 in order to allow for indexing of the interface module for user convenience) in order to obtain predictable results; those results being a simplistic, detachable mounting arrangement for Disters’ user interface 22 that greatly improves system versatility and functionality.

In regards to Claim 79, Dister’s drive assembly includes said heat sink (Figs. 1 & 2B).
In regards to Claim 80, a bottom of Dister’s drive assembly includes said heat sink (Figs. 1 & 2B).
In regards to Claim 81, Dister’s drive assembly is situated on top of the motor (11) (Fig. 1).	In regards to Claim 86, Dister’s user interface (22) receives information from the controller (60-62) (col. 5, lines 1-3).
In regards to Claim 87, Dister’s heat sink (16) is made of a thermally conductive and electrically insulative material (col. 7, lines 24-37).
In regards to Claim 88, Dister as modified by MasterTemp discloses a locking system (the screw-based locking system from MasterTemp), wherein said interface module is selectively positionable 
In regards to Claim 89, Dister as modified by MasterTemp discloses that the interface module is selectively positionable between said plurality of positions with said locking system being configured to fasten the interface module to the mount in at least two of said plurality of positions (this is clearly disclosed in MasterTemp within the “Control Panel Indexing” section on page 10).
In regards to Claim 90, Dister as modified by MasterTemp discloses that the locking system includes at least a pair of apertures (MasterTemp discloses four pairs of corner apertures) and a fastener (MasterTemp discloses four corner screws).
In regards to Claim 91, Dister as modified by MasterTemp discloses that the pair of apertures includes an interface aperture formed in said interface module and a mount aperture formed in said mount, and wherein said fastener is configured to extend through said interface aperture and said mount aperture to fasten the interface module to the mount when the interface module is in any of said plurality of positions on said mount (see “Control Panel Indexing” on page 10 of MasterTemp).
In regards to Claim 92, Dister as modified by MasterTemp discloses the fastener is a screw (“four corner screws” disclosed in MasterTemp).
In regards to Claim 93, Dister as modified by MasterTemp discloses that the interface module includes at least a part of the locking system (i.e. the interface panel holes, as taught in MasterTemp), and the mount includes at least a part of the locking system (i.e. the mount panel holes, as taught in MasterTemp).
In regards to Claim 94, Dister as modified by MasterTemp discloses that the locking system includes a plurality of interface apertures (four interface holes are disclosed in MasterTemp) of the interface module and a plurality of mount apertures (four mount holes are disclosed in MasterTemp) of 
In regards to Claim 95, Dister as modified by MasterTemp discloses that the locking system includes a fastener (“four corner screws” from MasterTemp), and the fastener is configured to extend through the at least one interface aperture and the mount aperture that are aligned when the interface module is in each of said plurality of positions (this is clearly disclosed in MasterTemp within the “Control Panel Indexing” section on page 10).
In regards to Claim 96, Dister as modified by MasterTemp discloses that the mount includes a plurality of mount apertures (four mount holes are disclosed in MasterTemp) that include adjacent pairs of apertures (MasterTemp includes two spaced pairs of mount apertures arranged in a square, as seen in Figure 9), one of said adjacent pairs of said plurality of mount apertures is positioned generally equidistant from another of said adjacent pairs of said plurality of mount apertures (apparent in Fig. 9), and wherein the locking system includes the plurality of mount apertures (as clearly disclosed in MasterTemp).
In regards to Claim 97, Dister as modified by MasterTemp discloses that the mount includes a plurality of mount apertures (MasterTemp discloses 4 mount apertures arranged in a square) that include a first mount aperture, a second mount aperture, a third mount aperture, and a fourth mount aperture, the first mount aperture being spaced a first predetermined distance from the second mount aperture, the second mount aperture being spaced substantially the first predetermined distance from the third mount aperture, the third mount aperture being spaced substantially the first predetermined distance from the fourth mount aperture, and the fourth mount aperture being spaced substantially the first predetermined distance from the first mount aperture, and wherein the locking system includes the 
In regards to Claim 98, Dister as modified by MasterTemp discloses that the interface module includes a plurality of interface apertures (MasterTemp discloses 4 interface apertures arranged in a square) that include a first interface aperture and a second interface aperture, the first interface aperture being spaced substantially a second predetermined distance from a center point of the interface module, the second interface aperture being spaced substantially the second predetermined distance from the center point of the interface module, and wherein the locking system includes the plurality of interface apertures (this is clear from the square arrangement shown in Figure 9 of MasterTemp).
In regards to Claim 101, Dister discloses that the mount is provided as a surface (Fig. 2B).
In regards to Claim 102, Dister discloses that the drive assembly includes at least one of said heat sink and said interface module (this is apparent in Fig. 1; both are included in the drive assembly).

Claim 83 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stiles-Yau as applied to claim 78 above, or alternatively over Stiles-MasterTemp as applied to claim 78 above, and further in view of US 2010/0189572 to Hansen.
In regards to Claim 83, Stiles discloses the invention recited in Claim 78, but does not further disclose that the second electrical components contained by the interface module (31) include an interface printed circuit board (Stiles does not detail the electrical components of interface module 31).
However, use of a circuit board to power an interface module is well known in the art of pumps, as clearly shown by Hansen (Figs. 1-3).  As best seen in Figures 2-3, Hansen discloses another motor-pump assembly (12, 14) having a drive assembly (16, 18, 46) mounted thereon, wherein the drive assembly includes an interface module (16) powered by second electrical components (66) contained by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC